UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-2181


ADRIS ABDUS-SHAHID; BAIYINA JONES,

                Plaintiffs - Appellants,

          v.

MAYOR AND CITY COUNCIL OF BALTIMORE,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:15-cv-01972-JFM)


Submitted:   October 6, 2016                 Decided:   January 4, 2017


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jennifer S. Lubinski, LAW OFFICE OF JENNIFER S. LUBINSKI,
Columbia, Maryland, for Appellants.     Nicholas C. Sokolow,
Assistant   Solicitor,   BALTIMORE CITY  DEPARTMENT OF  LAW,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Idris    Abdus-Shahid         and   Bayina        Jones   appeal     the   district

court’s dismissal of their claims against the Mayor and City

Council of Baltimore (“the City”).                      Abdus-Shahid’s 1 Complaint

alleged    violations    of    state      and     federal      law    based     upon    the

City’s    policy   of   requiring        its     employees     to    submit     proof   of

their recorded civil marriage certificate in order to establish

a spouse as eligible for health insurance coverage.                              For the

reasons    that    follow,    we    affirm       the    judgment     of   the   district

court dismissing the Complaint.



                                          I. 2

     In 1998, Abdus-Shahid and Jones were married in an Islamic

ceremony performed in Baltimore, Maryland.                           They are Muslims

who, as part of their faith, “believe that their relationship is

governed by Islamic law and that a civil, or secular, marriage

license is both unnecessary to their union and contrary to their


     1 For simplicity, when referring to Abdus-Shahid and Jones
as parties in this case, the opinion will refer to them
collectively as “Abdus-Shahid.”
     2 Because the district court decided the case on a Federal
Rule of Civil Procedure 12(b)(6) motion to dismiss, we “assum[e]
all well-pleaded, nonconclusory factual allegations in the”
Complaint and attached exhibits are true.     Burnette v. Fahey,
687 F.3d 171, 180 (4th Cir. 2012); see also Tallabs, Inc. v.
Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007)
(discussing use of exhibits attached to a complaint).



                                           2
religious beliefs.”        App. 6, ¶ 7.            Accordingly, they did not

obtain     a    civil   marriage    license        prior     to    their     religious

ceremony, nor have they obtained a civil marriage certificate.

       In 2008, Abdus-Shahid began working as a civil engineer for

the    City’s    Department   of    Transportation.               As    part    of     his

employment,       Abdus-Shahid     was       provided      the      opportunity         to

participate in the City’s health insurance program, including

coverage for his spouse and children.                   He enrolled Jones and

their children without objection for several years.

       In 2013, after a city-wide audit of the City’s employee

health insurance program, the City revoked Abdus-Shahid’s family

health      insurance     coverage.            Although           Abdus-Shahid         was

subsequently allowed to re-enroll his children, the City refused

to allow him to re-enroll Jones because he could not “provide an

‘Official      Court-Certified     State     Marriage      Certificate         (must   be

Certified and dated by the appropriate state or County official,

such as the Clerk of Court) From [sic] the court in the County

or City in which the marriage took place’” (“the policy”).                           App.

7-8,   ¶   16.      Abdus-Shahid     attempted        to     file      his   religious

marriage certificate with the Clerk of the Baltimore Circuit

Court, but the Clerk refused to accept it for recording because

it was not a civil license and had not been obtained from the

Clerk prior to the ceremony.                  In    August    2014,      Abdus-Shahid

filed a charge of religious discrimination with the Baltimore

                                         3
Community      Relations    Commission,        the    City’s      equivalent   of   the

federal Equal Employment Opportunity Commission (EEOC), and also

with    the     EEOC   (“EEOC      charge”).          Abdus-Shahid       listed     the

“particulars” of his charge as follows:

               I.   . . . In or about July 2013, an audit
               was conducted which resulted in my family
               being dropped from my health insurance
               without explanation. . . . When I completed
               the forms to [re-enroll] my family, I was
               informed   my   Islamic   marriage  is  not
               recognize[d]; therefore, I have been unable
               to reinstate my wife to my health insurance
               plan. . . . I am aware of another employee
               who is experiencing the same issue.

               II.   I have been given no explanation for
               the employer’s actions.

               III.    I believe I have been discriminated
               against in violation of Title VII of the
               Civil Rights Act of 1964, as amended,
               regarding benefits because of my religion,
               Muslim.

App. 18.

       After    receiving    a    letter       from   the    EEOC    dismissing     the

investigation and informing Abdus-Shahid of his right to sue, he

filed a complaint in the Circuit Court for Baltimore City.                          The

City removed it to the United States District Court for the

District of Maryland.            The Complaint alleges three claims:                (1)

infringement of the free exercise of religion, in violation of

the First and Fourteenth Amendments of the U.S. Constitution;

(2)    deprivation     of   religious          freedom      and    due   process,   in

violation of Articles 24 and 36 of the Maryland Constitution’s

                                           4
Declaration     of    Rights;     and     (3)     religious      discrimination        with

respect to the compensation, terms, conditions, and privileges

of employment, in violation of Title VII, as amended.

        The Complaint sought a declaratory judgment that the City’s

refusal to recognize Abdus-Shahid’s marriage violates the U.S.

Constitution        and    Maryland       Declaration       of     Rights,      an    order

directing the City to recognize his marriage (“and the lawful

marriages of other Muslims whose marriage certificates have not

been recorded by a clerk of the court”), and other monetary

damages, costs, and fees.           App. 8-13.

        The City moved to dismiss pursuant to Federal Rule of Civil

Procedure      12(b)(6),        arguing     that     the    constitutional           claims

should    be   dismissed        because     the    City’s     policy      was    facially

neutral and did not prohibit the free exercise of religion; the

state-law claims should be dismissed because Abdus-Shahid failed

to follow the requisite statutory notice provisions to bring

suit; and the Title VII claim should be dismissed because the

Complaint      did        not    allege     any      evidence        of      intentional

discrimination.

     In    response,       Abdus-Shahid         contended     he    had     sufficiently

pled each claim.          Citing the fundamental constitutional right to

marry    and   to    exercise     his     religious     beliefs,       he    argued     the

City’s policy served no legitimate purpose and was not a neutral

law of general applicability.               Furthermore, Abdus-Shahid claimed

                                            5
the policy imposed an unfair burden on religious adherents of

any faith who sought religious rather than civil marriages.                                     He

also    asserted       his   state-law         claims      were      not    subject       to   the

statutory notice provisions because he only sought declaratory

relief.     In the alternative, he asserted substantial compliance

with     any        state-law        requirements.                Lastly,         Abdus-Shahid

maintained that his Title VII claim alleged disparate impact

discrimination rather than intentional discrimination and thus

should be allowed to proceed.

       The district court granted the City’s motion to dismiss as

to all claims.            It held that the City’s policy “is neutral on

its    face,”       and   “is    reasonable          since      it    provides      a      common

standard       by    which      to    determine          whether      spouses      should       be

afforded       health      insurance         coverage.”           App.      39.       It       also

concluded      Abdus-Shahid’s          state-law         claims      were    barred       by    the

Maryland       Local      Government         Tort    Claims       Act      (“LGTCA”),       which

applied because he sought more than declaratory relief.                                   And it

held Abdus-Shahid’s Title VII claim based on disparate impact

could     not        proceed         because        he    had        not     exhausted         his

administrative remedies as to that claim.

        Abdus-Shahid         noted       a     timely        appeal,         and     we        have

jurisdiction under 28 U.S.C. § 1291.




                                                6
                                        II.

      On appeal, Abdus-Shahid challenges the dismissal of each of

his claims.      We address each issue in turn, reviewing de novo

the   district    court’s     grant     of    the       Rule    12(b)(6)      motion   to

dismiss.     Epps v. JP Morgan Chase Bank, N.A., 675 F.3d 315, 320

(4th Cir. 2012).         To survive a motion to dismiss, a complaint

must “provide enough facts to state a claim to relief that is

plausible on its face,” Robinson v. Am. Honda Motor Co., 551
F.3d 218, 222 (4th Cir. 2009), 3 meaning that it must “plead[]

factual content [that] allows the court to draw the reasonable

inference    that    the    defendant        is    liable       for     the   misconduct

alleged.”        Ashcroft    v.   Iqbal,          556 U.S. 662,    678    (2009).

“[P]laintiffs may proceed into the litigation process only when

their complaints are justified by both law and fact.”                            Francis

v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009).

                    A.     Federal Constitutional Claim

      Abdus-Shahid       contends       the       district        court       erred    in

dismissing his claim under the First and Fourteenth Amendments.

Pointing to Maryland and federal case law discussing civilly

recognized    marriages     and   the    fundamental            right    to   marry,   he

asserts that the City’s policy contradicts state law concerning



      3 We have removed internal alterations, citations, and
quotations throughout this opinion, except as otherwise noted.



                                         7
what     it    means    to     be   married       and     it   impermissibly      divides

marriage into two tiers, marriages that are entitled to coverage

and marriages that are not.                 He submits that “intentionally or

not,”     the    City     has       “unconstitutionally            burdened    his    free

exercise of religion” by failing to recognize his religious-

based marriage and that the district court’s dismissal of this

claim should be reversed.

       We disagree with Abdus-Shahid; the district court did not

err in dismissing this claim pursuant to Rule 12(b)(6).                                The

arguments Abdus-Shahid makes do not address the proper analysis

for a Free Exercise claim.              Instead, he points to Maryland case

law    concerning       when    individuals         are   deemed     to   be   “married.”

Those cases simply have no bearing on the matter before the

Court,    which    is    whether      the     City’s      policy    violates    the   Free

Exercise Clause.          Similarly, his arguments relying on case law

concerning same-sex civil unions and marriages ignore that those

discussions occurred within the context of civil marriages.                            Yet

again, these cases have no applicability to the Free Exercise

claim Abdus-Shahid pursues.

       Reviewed in light of the applicable Free Exercise Clause

case    law,    Abdus-Shahid         failed    to    articulate      a    constitutional

claim based on his right to free exercise of religion.                                 The

First Amendment provides that “Congress shall make no law . . .

prohibiting the free exercise” of religion.                         U.S. Const. amend.

                                              8
I.     This provision applies to states and localities through the

Fourteenth Amendment.              See Booth v. Maryland, 327 F.3d 377, 380

(4th     Cir.    2003)      (“The       Free       Exercise         Clause     of        the    First

Amendment,        applicable           to      states          through        the        Fourteenth

Amendment, forbids the adoption of laws designed to suppress

religious beliefs or practices unless justified by a compelling

governmental         interest         and    narrowly          tailored        to        meet    that

interest.”).          The    Free      Exercise          Clause       “does    not,”       however,

“relieve an individual of the obligation to comply with a valid

and neutral law of general applicability on the ground that the

law    proscribes         (or     prescribes)            conduct       that        his     religion

prescribes (or proscribes).”                  Employment Div. v. Smith, 494 U.S.
872,    879     (1990).         The    City’s      requirement          for    a    court-issued

certificate       before        recognizing            any   marriage     for       purposes          of

health insurance coverage eligibility is just such “a valid and

neutral law of general applicability.”

       Abdus-Shahid         does       not     dispute         that     the    City’s           policy

requiring        a    civil           marriage          certificate           to     demonstrate

eligibility for spousal health insurance coverage is generally

applicable to City employees.                          Instead, he maintains that the

City’s policy is not neutral toward religion because it has the

effect    of     prohibiting          Abdus-Shahid           from     enrolling          Jones       for

insurance       coverage     despite         her       being    his    spouse       based       on    an

Islamic       marriage      ceremony.           But       that    is    not        the    test       for

                                                   9
neutrality.           The   Supreme         Court     has      held    that     a    law    lacks

neutrality if it “target[s] religious beliefs” or if its “object

. . . is to infringe upon or restrict practices because of their

religious motivation.”                Church of the Lukumi Babalu Aye, Inc. v.

City of Hialeah, 508 U.S. 520, 533 (1993).                            The City’s policy is

silent as to religion or religious practice and thus is facially

neutral.     See id.          The City allows individuals of all faiths or

of   no    specific       faith    to       enroll    a     spouse     for     coverage      upon

presenting        a   civil      marriage       certificate.            In     so    doing,    it

simultaneously bars all employees from enrolling an individual

as   his    or    her     spouse       if    that     employee        cannot    provide       the

required documentation, regardless of the reason.                                   See Liberty

Univ., Inc. v. Lew, 733 F.3d 72, 99 (4th Cir. 2013) (observing

that a neutral law of general applicability will have “no object

that   infringes         upon    or     restricts      practices        because       of    their

religious        motivation       and    impose[]         no   burden . . . on          conduct

motivated        [only]     by    religious          belief”).          And    while       facial

neutrality        does    not     end    the    analysis,        Abdus-Shahid          did    not

allege any facts from which it could be inferred that the policy

was implemented with an improper motivation.                            See Lukumi Babalu

Aye, 508 U.S. at 534 (observing that the Free Exercise Clause

forbids      “target[ing]              religious          conduct        for        distinctive

treatment”        through        “subtle       departures        from     neutrality”         and

“covert suppression of particular religious beliefs”).

                                                10
       Because    the     City’s     policy      is    generally     applicable          and

neutral     toward      religion      it    “need      not    be    justified       by    a

compelling governmental interest even if [it] has the incidental

effect of burdening a particular religious practice.”                              Id. at

531.    Thus, as the Complaint failed to state a claim for the

violation of the First and Fourteenth Amendments, the district

court did not err in dismissing the claim.

                        B.   State Constitutional Claim

       Abdus-Shahid       next   asserts         the   district     court    erred        in

dismissing his state constitutional claims for failure to comply

with the notice provisions of Maryland’s LGTCA.                        See Ransom v.

Leopold,    962 A.2d 1025,    1030-31      (Md.      Ct.   Spec.    App.    2008)

(observing that the LGTCA’s requirements apply to all torts,

including    constitutional          ones).       He   contends      that    the    LGTCA

notice provisions do not apply to his claim because he only

sought declaratory relief for the alleged violations of state

law.    Alternatively, he alleges he substantially complied with

the LGTCA’s requirements.

       Under the version of the LGTCA applicable to Abdus-Shahid’s

claim, before suing the City for “unliquidated damages” he was

required    to    provide     the    municipality         written     notice       of    his

claimed injury within 180 days of that injury.                      Md. Code, Cts. &

Jud. Proc. § 5-304 (2013).                 That notice must “state the time,

place, and cause of the injury,” “be given in person or by

                                            11
certified      mail,     return     receipt          requested,         bearing      a    postmark

from the [post office],” and, in the case of the City, be given

to the City Solicitor.              Id.     Abdus-Shahid does not allege that

he, in fact, fulfilled these specific requirements.

        The   district     court     did    not        err      in     concluding        that     the

LGTCA’s       notice    provisions        apply        to       Abdus-Shahid’s           state-law

claims      because     the    Complaint        specifically            asks,       in    relevant

part,    “that    the     Court      determine          the      respective          rights       and

remedies of       the    parties      hereto         with       respect    to    the[]”       state

constitutional          claim.           App.    11,        ¶     33     (emphasis         added).

Elsewhere,       the    Complaint         plainly       contemplated            an       award     of

damages to compensate for the sums Abdus-Shahid was having to

pay   for     out-of-pocket         medical      expenses.              See    App.      8,   ¶    18

(“Plaintiffs are currently expecting and, as a result of the

City’s refusal to recognize their marriage, Baiyina Jones is

without health insurance coverage.                      As a result, Plaintiffs are

incurring       out-of-pocket         healthcare             expenses         and     expect       to

continue to incur such expenses until Baiyina Jones is properly

insured.”);       App.        10,    ¶     30        (expressly         incorporating             the

allegation in paragraph 18 into the state law claim); see also

App. 12-13 (plea for relief, containing a free-standing request

for   “[a]     judgment       for   monetary         damages”).           Moreover,        as     the

district court correctly surmised from these allegations, Abdus-

Shahid is “requesting that the City reinstate Jones’s health

                                                12
insurance and pay the City’s portion of Jones’s premiums,” a

request that also involves more than “solely . . . declaratory

relief.”        App. 38.

        Based      on    the    foregoing,        the       Complaint     contemplates     the

possibility of more than solely declaratory relief related to

the state law claim.             As such, the district court did not err in

concluding that Abdus-Shahid was required to comply with the

notice provision of the LGTCA prior to bringing his state law

claim and        that     he    did   not    do       so.     Cf.     Rounds    v.   Md.-Nat’l

Capital Park & Planning Comm’n, 109 A.3d 639, 646 n.10 (Md.

2015) (concluding plaintiffs sought unliquidated damages –- and

thus fell “under the purview of the LGTCA” -– despite labelling

their claim as one for “Declaratory Judgment” -- because they

sought       compensatory,        statutory,          and     punitive     damages    arising

from the alleged violation).

        Abdus-Shahid does not contend he strictly complied with the

LGTCA’s provisions.              Instead, Abdus-Shahid argues the district

court    erred      by    not    considering           whether      he    had   substantially

complied with the LGTCA’s provisions.                          He asserts that had the

district        court     done     so,      it    would        have      concluded    he   had

substantially complied by filing the EEOC charge and therefore

could proceed with the state law claim.

        To    be    sure,       Maryland         courts       do    not     require     strict

compliance with the LGTCA’s notice provisions.                                  See Faulk v.

                                                 13
Ewing,      808 A.2d 1262,      1275     (Md.       2002)       (“[W]here . . . [a]

claimant     provides        the   local       government,         through         the     unit    or

division with the responsibility for investigating [such] claims

against     that     local    government,            or   the    company          with    whom    the

local government or unit has contracted for that function, the

information required by § 5-304(b)(3) to be supplied, who thus

acquires actual knowledge within the statutory period, the . . .

claimant has substantially complied with the notice provisions

of   the    LGTCA.”).         That      legal    principle          has      no    effect     here,

however,         because   Maryland        courts         also   require          plaintiffs       to

plead their strict or substantive compliance with the LGTCA as

part of their state-law claims.                      See Hansen v. City of Laurel,

25 A.3d 122, 137 & n.16 (Md. 2011).                        Failure to do so makes the

claim “subject to a motion to dismiss . . . based on a failure

to state a claim upon which relief can be granted.”                                  Id. at 137.

Here,      the    Complaint     fails      to    plead       any    compliance            with    the

LGTCA.      Although Abdus-Shahid attached a copy of the EEOC charge

to his Complaint, he failed to allege any facts directly in the

Complaint         from     which     his       compliance          with       the        LGTCA     -–

substantial or otherwise -- could be gleaned.

      In any event, we readily conclude that the documentation

Abdus-Shahid         attached      to    the     Complaint          does      not        constitute

substantial         compliance       under      Maryland         law.        The     substantial

compliance        exception     is      “narrow,”         Huggins       v.   Prince        George’s

                                                14
County,       683 F.3d 525,    538     (4th    Cir.   2012),    and     must    be

demonstrated with respect to each of the LGTCA’s requirements,

see Moore v. Norouzi, 807 A.2d 632, 643 (Md. 2002).

       Here, the EEOC charge alleges religious discrimination in

employment practices, in violation of Title VII, but it does not

necessarily follow that claim adequately alerted the City to a

potential claim based on violations of Maryland’s constitutional

guarantees of religious freedom and due process.                        Faulk, 808
A.2d   at     1272   (observing      that    substantial     compliance      requires

fulfillment of the notice requirement’s purpose, which is “to

apprise [the] local government of its possible liability” such

that it can, among other things “ascertain the character and

extent of [its] responsibility”).                  Moreover, because the charge

alleges       discrimination       that   began     in   November    2013    and    the

charge was not filed until August 12, 2014, it was not provided

to the City until well after the 180-day period in which notice

is to be provided under the LGTCA.                  Abdus-Shahid does not offer

any explanation for this delay, nor does he claim he should be

excused from the statutory deadline requirement.                       Cf. Rounds,
109 A.3d    at    652-54   (analyzing         whether   “good    cause”    excused

plaintiff’s failure to comply with the LGTCA’s notice deadline).

On this record, the EEOC charge was not sufficient to constitute

substantial compliance with all of the LGTCA’s requirements.                         As



                                            15
such,    the    district             court    did   not      err   in       dismissing     Abdus-

Shahid’s state-law claims for failure to comply with the LGTCA.

                                      C.     Title VII Claim

       The final issue Abdus-Shahid raises on appeal challenges

the    district          court’s       dismissal       of    his   Title       VII   claim     for

failure to exhaust administrative remedies.                                 He maintains that

“the     City’s          policy       disparately           impacts     [him],       and    other

religiously observant employees and their families, by requiring

that they either engage in conduct that interferes with their

religious beliefs or forego the privileges ordinarily accorded

to married people.”                  Appellants’ Opening Br. 16.               He argues that

this    claim    was       adequately          alleged      in   his    EEOC    charge,     which

referred to “religious discrimination,” and he urges that it

requires too much of the non-lawyers filling out EEOC charges to

require       more       than    a    layman’s      explanation         of    the    conduct    at

issue.

       Title      VII         authorizes         two     causes        of     action       against

employers: disparate treatment (intentional discrimination) and

disparate impact.               EEOC v. Abercrombie & Fitch Stores, Inc., 575

U.S.    __,    135       S.     Ct.    2028,    2032     (2015).        Although       they    are

similar in their objectives, each cause of action has different

elements.            A    disparate          treatment       claim      requires       proof   of

discriminatory motive, “although [that impermissible motive] can

in some situations be inferred from the mere fact of differences

                                                 16
in treatment.”           Int’l Bhd. of Teamsters v. United States, 431
U.S. 324,      335    n.15      (1977).      A     disparate    impact      claim,    in

contrast, does not require proof of discriminatory motive.                              Id.

Instead, disparate impact claims “involve employment practices

that are facially neutral in their treatment of different groups

but that in fact fall more harshly on one group than another and

cannot be justified by business necessity.”                      Id.

       In    order      to    promote    voluntary      compliance      with    the   law,

Title VII claimants must pursue their administrative remedies

before filing a lawsuit.                 Balas v. Huntington Ingalls Indus.,

711 F.3d 401, 406-07 (4th Cir. 2013).                      They do so by filing a

“charge” with the EEOC “notif[ying] the charged party of the

asserted violation” and “bring[ing] the charged party before the

EEOC.”       Id. at 407.           “[A] federal court may only consider those

allegations included in the EEOC charge.”                    Id.       Any other claims

that “would naturally have arisen from an investigation” are

procedurally barred and the court lacks jurisdiction to consider

them.       Id.

       On appeal, as he did in opposing the motion to dismiss,

Abdus-Shahid repeatedly disavows raising a disparate treatment

claim       in    his   Complaint.           E.g.,     Appellants’      Opening   Br.     9

(“Abdus-Shahid’s              claim     is     based     upon      disparate      impact

discrimination,              not    disparate        treatment     discrimination.”);

Appellants’ Opening Br. 16 (“Appellants do not allege that the

                                              17
City deliberately targeted Islam for attack.”).                             Instead, he

maintains      that       he    is   relying    solely    on        disparate       impact

discrimination.            E.g., App. 33 (“This is a case of disparate

impact        discrimination.”);          Appellants’          Opening         Br.      16

(“Appellants . . . allege that the City’s policy disparately

impacts them[.]”).              In light of Abdus-Shahid’s clear position

from the opposition to motion to dismiss stage and through to

appeal, we will not address any arguments related to a disparate

treatment claim because that is a cause of action he represents

he is not seeking to bring.

       Turning      to    whether    Abdus-Shahid’s      disparate         impact    claim

can survive the motion to dismiss stage, we conclude it cannot.

Even    construing        the   EEOC   charge   broadly,       we    agree    with     the

district court that it fails to assert a disparate impact claim.

“Central to proof of a prima facie case under th[at] theory” is

proof of a policy or practice, “which, though facially neutral

or     even   benign       in   actual    purpose,    nevertheless           imposes    a

substantially            disproportionate       burden     upon        a     claimant’s

protected group as compared to a favored group within the total

set of persons to whom it is applied.”                Wright v. Nat’l Archives

& Records Serv., 609 F.2d 702, 711 (4th Cir. 1979).                                 Abdus-

Shahid’s allegations in the EEOC charge sound as a disparate

treatment      or    intentional       discrimination     claim       rather    than     a

disparate impact claim:              he claims he has been denied insurance

                                          18
and   believes        that    he   is     being     “discriminated    against    .    .   .

because of [his] religion, Muslim.”                       App. 18.    Critically, the

EEOC charge does not identify any policy (neutral or otherwise)

being challenged as discriminatory in its effect, and, in fact,

it asserts Abdus-Shahid had “been given no explanation for [his]

employer’s action.”           App. 18 (emphasis added).

      Abdus-Shahid also did not assert any facts that would allow

a conclusion that Muslims were being disproportionately impacted

by    the    City’s     actions.           While     he    claims    another    employee

experienced the “same issue,” that allegation is vague and does

not   suggest        anything      more    than     discrete    discriminatory       acts.

E.g.,       Wright, 609 F.2d      at   712     (“The    policy   or     practice

contemplated by disparate impact doctrine consists of more than

the mere occurrence of isolated or . . . sporadic discriminatory

acts,       having     reference        instead      to    an   employer’s      standard

operating procedure[; it concerns] the regular rather than the

unusual practice.”). 4             Lastly, in his brief on appeal, Abdus-


      4Abdus-Shahid’s brief goes even farther in suggesting that
the City’s policy does not disparately impact Muslims, but
rather affects anyone who elects not to obtain a civil marriage
certificate for whatever reason.   E.g., Appellants’ Opening Br.
15 (“Any religious person who chooses [to forego the state
licensing   requirement  for  marriage]   will,  upon  accepting
employment with the City of Baltimore, be impacted by the City’s
discriminatory health insurance coverage policy.”).         Even
assuming that Abdus-Shahid could assert a disparate impact claim
on behalf of “devout religious adherents” of multiple faiths,
Abdus-Shahid offered no contentions in his EEOC charge as to any
(Continued)
                                               19
Shahid contends that the “heart” of his disparate impact claim

is a failure to accommodate, Appellants’ Opening Br. 17, but the

EEOC charge does not provide any information suggesting that to

be the case.      To be clear, the problem is not –- as Abdus-Shahid

incorrectly suggests the district court held –- that his EEOC

charge lacked any specific legal terminology.                       Abdus-Shahid is

correct that “the exhaustion requirement should not become a

tripwire    for   hapless   plaintiffs       [and   that]      we    may   not    erect

insurmountable barriers to litigation out of overly technical

concerns.”     Sydnor v. Fairfax Cty., 681 F.3d 591, 594 (4th Cir.

2012).     Rather, the problem is that the words used in the EEOC

charge do not correlate to the sort of assertions and facts from

which a future cause of action based on disparate impact can be

discerned.     See, e.g., Chacko v. Patuxent Inst., 429 F.3d 505,

509 (4th Cir. 2005) (observing “the factual allegations in the

administrative     charge    [must     be]      reasonably      related      to     the

factual allegations in the formal litigation” to satisfy the

exhaustion requirement).

     Abdus-Shahid     thus    failed       to   exhaust     his      administrative

remedies with respect to a disparate impact claim under Title

VII and the district court did not err in dismissing this claim.



effect on such non-Muslims           who     also   do   not    possess     a     civil
marriage certificate.



                                       20
See, e.g., Burgis v. N.Y.C. Dep’t of Sanitation, 798 F.3d 63, 71

(2d Cir. 2015) (affirming dismissal of disparate impact claim

for failure to exhaust where the EEOC charge “complain[ed] of

individualized   disparate     treatment”);    Pacheco   v.   Mineta,   448
F.3d 783, 792 (5th Cir. 2006) (concluding plaintiff failed to

exhaust remedies as to a disparate impact theory where the EEOC

charge   “facially   alleged   disparate   treatment,”   “identified     no

neutral employment policy,” and “complained of past incidents of

disparate treatment only”).



                                  III.

     For   the   aforementioned     reasons,    the   judgment    of    the

district court is

                                                                 AFFIRMED.




                                   21